                               Case 1:20-cr-00040-BAH Document 220-8 Filed 05/28/21 Page 1 of 2




                                                                   THE HONORABLE BERYL A. HOWELL
                                                                     UNITED STATES DISTRICT COURT
                                                                     FOR THE DISTRICT OF COLUMBIA



Me presento mi nombre es Ernesto Romero Lopez. Mexicano, mayor de edad,
profesionista, casado, con domicilio en la ciudad de Guadalajara Jalisco.



Con el gusto de poder saludarle apreciable Jueza, manifiesto lo siguiente: conozco a la
senora Jessica Johanna Oseguera Gonzalez, porque fui companero de la escuela
estudiabamos juntas en la misma universidad de ahf fue donde inicio una buena amistad,
en el lapse de 4 arias que dur6 la carrera puedo decirle que es una agradable y respetable
persona excelente como ser humano, muy inteligente, constante en sus estudios,
disciplinada, honrada, humilde, carismatica en fin con bastante cualidades. Actualmente se
que es una ejemplar madre de familia, todo el tiempo al pendiente de la educaci6n de sus
hijos. Tengo conocimiento que tiene doble nacionalidad (Americana y Mexicana)., es
considerada como una persona generosa en su comunidad religiosa a la que asistf a.



Por ultimo agradezco a usted C. jueza par tomar en consideraci6n esta pequeria carta pero
muy sincera. Agradezco su atenci6n al momenta de leer la presente y, si es posible darle
una segunda oportunidad a la senora Jessica Johanna si asi lo merece. Gracias!




Atentamente:
Guadalajara, Jalisco 26 de marzo del 2021




           . c5/o tz~
    .___.....--
Ernes o Romero Lopez.




                                                                                                    EXHIBIT 8
        Case 1:20-cr-00040-BAH Document 220-8 Filed 05/28/21 Page 2 of 2




                                                        THE HONORABLE BERYL A. HOWELL
                                                          UNITED STATES DISTRICT COURT
                                                          FOR THE DISTRICT OF COLUMBIA


I introduce myself my name is Ernesto Romero Lopez. I am Mexican, of age, professional,
married, and reside in the city of Guadalajara Jalisco.

It is a pleasure to greet you dear Judge, I want to let you know the following: I know Mrs. Jessica
Johanna Oseguera Gonzalez, because I was her classmate we studied in the same university it was
there where the beginning of our great friendship started, in the four years that our studies lasted I
can tell you that she is a very nice and respectable person excellent as a human being, very
intelligent, tenacious in her studies, disciplined, honest, humble, charismatic in short [she] has a
lot of qualities.

At this time, I know she is an exemplar mother, always keeping an eye on her children’s education.
I have knowledge that she has a double nationality (American and Mexican), she is considered a
generous person in her religious community that she used to attend.

Lastly, I would like to thank you, Judge for taking the time and considering this small letter that is
very sincere. I thank you for your attention when you read this letter and if it is possible please
give Mrs. Jessica Johanna a second chance if she so deserves it. Thank you!


Sincerely,
Guadalajara, Jalisco, March 26, 2021


Ernesto Romero López
